Citation Nr: 0803219	
Decision Date: 01/29/08    Archive Date: 02/08/08	

DOCKET NO.  06-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 26 years of active service at the time 
of his retirement in August 1992.  His medals and badges 
include four Purple Heart Medals, The Air Medal, the Legion 
of Merit, and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in San Diego, California, that denied entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

When the veteran was accorded a psychiatric examination for 
rating purposes by VA in June 2004, it was stated that 
although he showed "some evidence of post-traumatic stress 
symptoms, he does not meet criteria for PTSD or any other 
Axis I diagnosis."  

Reports of VA outpatient visits on periodic occasions for 
psychiatric evaluation and treatment purposes reveal a 
principal psychiatric diagnosis of anxiety disorder, not 
otherwise specified.  At the time of one visit in August 
2005, the veteran stated that "I thought I met all the 
criteria."  The diagnosis of PTSD was discussed with him.  
The examiner noted that the veteran was "strongly wanting to 
make the point that his military service has affected his 
life and he was reassured that I concur and that the latter 
diagnosis (apparently anxiety disorder) does indicate that 
the symptoms he has identified are the result of his service 
in VN."  

Recent records from the VA medical facility in Honolulu refer 
primarily to concerns the veteran's wife was having.  The 
veteran himself indicated at the hearing before the 
undersigned in December 2007 that he was soon returning to 
work in Iraq and would not be back again "until July."  
(Transcript, pg. 9).  The veteran stated that he was taking 
Ambien for sleep difficulties and was getting it from 
individuals in Iraq, saying "they're flexible in Iraq."  
(Transcript, pg. 12).  

In order to clarify the veteran's psychiatric status, the 
Board believes that further development is in order and the 
case is REMANDED for the following actions:  

1.  VA should contact the veteran and 
request that he identify any mental 
health care professionals he has seen 
since 2006, whether in Iraq, Hawaii, or 
elsewhere.  Records should be obtained 
from any sources identified.

2.  VA should arrange for a psychiatric 
examination of the veteran to determine 
whether he has PTSD or any other 
psychiatric disorder attributable to his 
years of active service, to include his 
combat service.  The RO should make an 
attempt to coordinate such examination 
with the veteran's home visits from Iraq.  
The examiner must review the entire 
claims file and indicate in the report of 
the examination that he or she has done 
so.  The examination should be conducted 
with consideration of the criteria for a 
diagnosis of PTSD.  All necessary special 
studies and tests, to include 
psychological testing, should be 
accomplished.  Whatever psychiatric 
disorder is identified, the examiner 
should provide an opinion as to its 
etiology.  The report of the examination 
should include the complete rationale for 
any opinion expressed.

3.  After all requested actions have been 
accomplished to the extent possible, the 
claim should be readjudicated on the 
basis of all relevant evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  The 
record should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with this claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  Once determining the veteran's 
situation in Iraq, and his anticipated return, VA should 
coordinate with him to schedule an examination date that is 
feasible for both the veteran and VA.  The veteran is advised 
that any failure without good cause to report for any 
examination scheduled could result in a denial of his claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



